REAL PROPERTY MANAGEMENT AGREEMENT







              THIS REAL PROPERTY MANAGEMENT AGREEMENT (“Agreement”) is effective
as of the 29th day of January, 2018, by and between Hartman Richardson Tech
Center, LLC, a Texas limited liability company (“Company”), and Hartman Income
REIT Management, Inc., a Texas corporation (“Manager”).




ARTICLE

AGENCY; TERM




.

Appointment/Acceptance.  Company hereby appoints Manager, and Manager hereby
accepts appointment, on the terms and conditions hereinafter provided, as
exclusive managing and leasing agent for all properties acquired by Company.
 All properties acquired by Company which from time to time are subject to this
Agreement are hereinafter referred to collectively as the “Properties” and
individually as the “Property.”




.

Term.  Subject to Article IV below, the term of this Agreement (the "Term")
shall be a period of one (1) year from the date first set forth above and
thereafter shall be automatically extended on an annual basis unless terminated
in writing by either Company or Manager at least thirty (30) days prior to the
expiration of the Term or extension thereof.




ARTICLE

MANAGER’S DUTIES




.

  Power and Authority.  Manager shall have, and is hereby granted, full power
and authority to exercise all functions and perform all duties in connection
with the operation and management of the Properties, subject to the right
retained by Company to supervise the activities of Manager pursuant to this
Agreement.  The power and authority of Manager shall include but not be limited
to:




1.

Investigating, hiring, paying, supervising and discharging all personnel
necessary or desirable, in Manager’s good faith judgment, to be employed in
connection with the maintenance and operation of the Properties.  Compensation
for the service of all such employees and the cost of worker’s compensation
insurance and any benefits with respect to such employees shall be an operating
expense of the Properties.  Manager, on behalf of Company, may employ affiliated
persons or entities of Manager or Company (hereinafter “Affiliates”) as long as
such employment is at rates that do not exceed commercially reasonable rates
that would be paid to an unaffiliated person or entity for similar services,
supplies, materials or other such dealings.  Manager is authorized to engage, on
behalf of and at the expense of Company, professional persons (such as lawyers
and accountants) and consultants (such as tax and energy consultants) to render
services for the Properties.




2.

Maintaining business-like relations with tenants.




3.

Using good faith efforts to lease vacant space in the Properties and renew
existing leases with tenants in accordance with the current rental schedule from
time to time submitted by Manager and approved by Company (or in the absence of
such current rental schedule approved by Company, at rents reasonably determined
by Manager taking into consideration market factors then prevailing) and on such
other terms and conditions as Manager in its sole discretion shall determine.
 Manager shall execute leases and rental agreements with tenants and agreements
with concessionaires in Manager’s name as agent for Company on such terms and
conditions as Manager, in its sole discretion, shall determine.  Manager shall
have the right to reduce the rental rate by an amount up to ten percent (10%) of
the rental rate stipulated on the then current rental schedule approved by
Company (if any) if, in Manager’s sole discretion, such reduction is necessary
to expedite rental of such space under the competitive rental and economic
conditions then prevailing.




4.

Collecting all monthly rentals and other charges due from tenants, all rents and
other charges due from concessionaires, users of parking spaces and from users
or lessees of other facilities in the Properties.  Company hereby authorizes and
directs Manager to request, demand, collect, receive and receipt for any and all
charges or rents which may at any time be or become due to Company, and to take
such legal action as necessary to evict tenants delinquent in payment of monthly
rent and to take such legal action as necessary to collect any rentals owing
from tenants.














--------------------------------------------------------------------------------




5.

Causing the buildings, appurtenances and grounds on the Properties to be
maintained according to customary industry standards including, but not limited
to, landscaping, interior and exterior cleaning, painting and decorating,
plumbing, steam fitting, carpentry and other normal maintenance and repair work
or any extraordinary maintenance and repair work deemed necessary or desirable
by Manager, in Manager’s good faith judgment.




6.

Making contracts for water, electricity, gas, fuel, oil, telephone, pest
control, trash removal, insurance and other necessary services as Manager shall
deem necessary or desirable, in Manager’s good faith judgment.  Additionally,
Manager shall place purchase orders for such equipment, tools, appliances,
materials and supplies as are necessary or desirable, in Manager’s good faith
judgment, to properly maintain the Properties.  All such contracts and orders
may at Manager’s choice be made in either the name of Manager or in the name of
Company and shall be on such terms and conditions as Manager deems advisable.
 Manager shall use good faith efforts to have such contracts provide that
Manager (or Company, as applicable) can terminate on thirty (30) days’ notice.




7.

Taking such action as may be necessary or desirable, in Manager’s good faith
judgment, to comply with any orders or requirements affecting the Properties
issued by federal, state, county or municipal authority having jurisdiction over
the Properties.  Manager shall promptly notify Company of the receipt and
contents of any such governmental orders or requirements.




8.

Causing to be disbursed or paid, from the monies collected from the operation of
the Properties and such other monies as may or shall be advanced by Company to
Manager:  (1) salaries and any other compensation or fees due and payable to
Manager and employees of the Properties in connection with the management of the
Properties and the cost of workers’ compensation insurance with respect to such
employees; (2) payments required to be made to the holders of any mortgages
affecting the Properties; (3) current amounts due for premium charges under
contracts of insurance for fire and other hazard insurance premiums and amounts
due for ad valorem taxes or other assessments on the Properties; (4) sums
otherwise due and payable in connection with the operation and management of the
Properties, including but not limited to, utility bills, service bills, supply
bills license fees and payroll taxes; (5) repair expenses, capital improvement
costs and other sums retained for such reserves as Manager deems necessary or
desirable, in Manager’s good faith judgment,  for the prudent management and
operation of the Properties; and (6) the balance of funds, if any, shall be paid
monthly to Company.  Unless otherwise agreed to in writing by Manager and
Company, such payments and disbursements shall be made by Manager in any order
it may determine.




9.

Verifying appraisals and bills for real estate and personal property taxes,
improvement assessments and other like charges which are or may become liens
against the Properties.  Manager may pay the bills or take such legal action as
necessary to appeal such tax appraisals as Manager may decide, in its reasonable
judgment, to be prudent.   




B.

Manager’s Right to Subcontract.  Manager reserves the right, in its sole
discretion, to subcontract some or all of the property management and leasing
functions described herein to property managers, leasing agents and certain
other third parties.  However, except as expressly provided herein, the fees to
be paid to Manager under this Agreement are inclusive of fees payable to such
third parties and Manager will pay the third parties with whom it subcontracts
for these services a portion of its property management or leasing fees.




C.

Company’s Right to Supervise.  Company at all times shall have the right to
supervise Manager in its performance of any or all of these activities.  Company
shall have the right, if it so elects, to direct Manager in the conduct of any
of these activities.  Absent any such direction from Company, Manager shall be
entitled to perform its duties hereunder in accordance with its own good faith
judgment.




D.

Agency; Payments.  Except for the employment, supervision and discharge of
personnel in connection with the maintenance and operation of the Properties,
who shall be employees of Manager and not of Company (although all costs with
respect to such employees shall, to the extent allocable to the Properties, be
deemed costs of the Properties), all action taken by Manager pursuant to the
provisions of this Agreement shall be done as agent of Company and obligations
or expenses incurred thereunder shall be for the account, on behalf and at the
expense of Company, but any such actions may be taken or made either in
Company’s name or Manager’s name.  Any payments to be made by Manager hereunder
shall be made out of such funds as are available from rentals and





2







--------------------------------------------------------------------------------

other collections from the Properties and such other monies as may be provided
by Company.  In the event anticipated disbursements for Properties expenses and
Company management shall in any month be in excess of the anticipated revenues,
Company agrees to advance sufficient funds to meet the obligations (including
all costs with respect to the employees of the Properties described in Article
II(A)(1) hereof, including Affiliates, the Management Fee, reimbursement of
expenses described in Article III(A) hereof,) within fifteen (15) days after
Manager’s request.  Manager shall not be obligated to make any advance to or for
the account of Company or to pay any sum contemplated by this Agreement except
out of funds held by Manager on behalf of Company or out of funds provided by
Company to Manager, nor shall Manager be obligated to incur any liability of or
for the account of Company without assurance or proof from Company that the
necessary funds for the discharge thereof will be provided promptly.




E.

Bank Account.  Manager shall establish and maintain, in a manner to indicate the
custodial nature thereof, with a bank, whose deposits are insured by the Federal
Deposit Insurance Corporation, a separate bank account as agent of Company for
the deposit of rentals and collections from the Properties, which shall not be
commingled by Manager with funds from other projects or other funds of Manager
or its Affiliates.  Manager has authority to draw thereon (a) for any payments
to be made by Manager pursuant to the terms of this Agreement, (b) to discharge
any liabilities or obligations incurred pursuant to this Agreement, and (c) for
the payment of the Management Fee described in Article III(A) hereof and the
various expense reimbursements due Manager hereunder.




F.

Operating Budget.  On or before December 1 of each year, Manager shall prepare
and submit to Company for its consent an operating budget with respect to the
Properties for the next ensuing calendar year (the “Budget”).  If Company does
not consent to the Budget submitted by Manager then, pending such consent or the
submission to Manager by Company of an alternative Budget, Manager shall be
authorized to rely on the Budget for the prior year, but with a four percent
(4%) increase in each line item.




G.

Discretion.  Manager shall have and is hereby granted sole and complete
discretion to exercise the powers and functions granted herein and Manager shall
not be required to consult with Company or obtain Company’s approval before
taking any action permitted hereunder; provided, however, except in cases of
emergency, Manager shall not incur any obligation in excess of $10,000.00
without the consent of Company.  The approval by Company of a Budget shall be
deemed the consent of Company to the expenses indicated on such Budget.  For
these purposes, an “emergency” shall be deemed to exist if in the good faith
judgment of Manager, prompt maintenance or repairs are needed in order to
prevent death, bodily injury or material property damage.




H.

Records.  Manager shall maintain, or cause to be maintained, books of account of
all receipts and disbursements from the management of the Properties.  Manager
shall provide monthly statements to Company containing occupancy information and
collection and disbursement reports.  Manager shall allow Company’s accountant
or other representatives to review the books and records of the Properties
during reasonable business hours.  Manager also shall provide Company with an
annual report for the Properties containing information about occupancy and
receipts and disbursements for the immediately preceding calendar year.




ARTICLE

COMPENSATION OF MANAGER




.

Property Management.




1.

Management Fee.  Company shall pay to Manager, as base compensation for
Manager’s duties and obligations under this Agreement, a property management fee
(the “Management Fee”) equal to three percent (3%) of the Effective Gross
Revenues (as hereinafter defined) for the management of the Property or
Properties managed by Manager hereunder.  Company shall pay the Management Fee
to the Manager within ten (10) days after the end of each calendar month, based
upon the Effective Gross Revenues during said calendar month.  For purposes of
this Agreement, “Effective Gross Revenues” shall mean all payments actually
collected from tenants and occupants of the Properties, exclusive of (a)
security and deposits (unless and until such deposits have been applied to the
payment of current or past due rent) and (b) payments received from tenants in
reimbursement of expenses of repairing damage caused by tenants.




2.

Leasing Fee.  If Manager provides leasing services with respect to a Property,
Company shall pay to Manager a leasing fee (the “Leasing Fee”) in an amount
equal to the leasing fees charged by unaffiliated





3







--------------------------------------------------------------------------------

persons rendering comparable services in the same geographic location of the
applicable property. The Leasing Fee shall be payable upon execution of each
lease.




3.

Construction Management Fee.  In the event that Manager supervises the
construction or installation of tenant improvements to the Properties, Company
shall pay Manager a construction management fee equal to 5% of the costs of the
construction or installation of the tenant improvements.




4.

Oversight Fee.  In the event that Company contracts directly with a third-party
property manager with respect to a Property, Company shall pay Manager an
oversight fee equal to 1% of the Effective Gross Revenues of the Property
managed.  In no event will the Company pay both a property management fee and an
oversight fee to Manager with respect to any particular property. The foregoing
fee shall be payable only from net cash flow from the Property after payment of
all sums then due to the holder of the mortgage on the Property.   




5.

Disposition Fee.  If Manager provides a substantial amount of services, as
determined by Company’s managers, in connection with the sale of one or more
assets, Manager will receive a disposition fee equal to (1) in the case of the
sale of real property, the lesser of: (A) one-half of the aggregate brokerage
commission paid (including the disposition fee) or, if none is paid, the amount
that customarily would be paid, or (B) 3% of the sales price of each property
sold, and (2) in the case of the sale of any asset other than real property, 3%
of the sales price of such asset.




6.

Reimbursement of Expenses.  Company, within fifteen (15) days of a request by
Manager, shall reimburse Manager for all reasonable and necessary expenses
incurred or monies advanced by Manager in connection with the management and
operation of the Properties.  However, Manager shall not be reimbursed for its
overhead, including the salaries and expenses of employees relating to the
management of the Properties except as expressly provided in Article II(A)(1)
hereof.  Manager shall have no obligation to advance any of its own funds for
the management of the Properties.




B.

Miscellaneous.  The fees and reimbursements set forth in the Article III are
cumulative; and the obligations of Company pursuant to Article III shall survive
the termination of this Agreement.




ARTICLE

TERMINATION




.

Termination.  Notwithstanding anything herein to the contrary, but subject to
Article IV(B) below, Manager and Company shall each have the right, upon sixty
(60) days prior written notice to the other party to terminate this Agreement in
its entirety or as to a specific Property or Properties.




.

Default.  Notwithstanding anything herein to the contrary, either party shall
have the right (without limitation of its other rights and remedies) to
terminate this Agreement in the event of a default by the other party if such
default is not cured within thirty (30) days after written notice is given to
the other party (provided that if such default cannot reasonably be cured within
such thirty (30) day period, the cure period shall be extended as may reasonably
be required provided that the party obligated to cure such default endeavors
with diligence to do so).  Additionally, Company shall have the right (without
limitation of its other rights and remedies) to immediately terminate this
Agreement at any time upon written notice to Manager in the event of Manager’s
fraud, gross malfeasance, gross negligence or willful misconduct.




.

Termination Payments.  Upon termination in whole or as to any Properties,
Company and Manager shall immediately account to each other with respect to all
matters outstanding and all sums owing each other as of the effective date of
termination.  Manager shall be entitled to retain copies of such books and
records pertaining to such Properties as Manager deems appropriate, provided
Manager shall bear the cost of such photocopying.




ARTICLE

INSURANCE; INDEMNIFICATION OF MANAGER




.

Insurance.  Except as otherwise agreed in writing between the parties hereto,
Manager shall maintain (subject to reimbursement as an expense of the
Properties) all risk casualty insurance, and public liability insurance for the
Properties with a broad form comprehensive general liability endorsement, in
such amounts as Manager may deem appropriate.  Any and all other insurance
maintained for the Properties shall be the sole responsibility of Company.  Each
party shall provide the other with copies of all insurance policies maintained
by such party with respect to the Properties.




.

Indemnification.  Manager shall have no liability to Company for any loss
suffered by Company which arises out of any action or inaction of Manager if
Manager, in good faith, determined that such course of conduct was in the best
interest of Company and such course of conduct did not constitute gross
negligence or willful misconduct of Manager.  Company shall indemnify Manager
against all claims, actions, damages, losses, judgments, liabilities, costs and
expenses (including attorneys’ fees) and amounts paid in settlement of any
claims sustained by Manager in connection with the management of the Properties
and the management services provided pursuant to this Agreement, provided that
the same were not the result of fraud, gross negligence or willful misconduct on
the part of Manager (collectively, “Unauthorized Acts”).  Manager shall
indemnify Company against all claims, actions, damages, losses, judgments,
liabilities, costs and expenses (including attorneys’ fees) and amounts paid in
settlement of any claims sustained by Company arising out of or in connection
with Unauthorized Acts.  Indemnities herein contained shall not apply to any
claim with respect to which the indemnified party is covered by insurance,
provided that the foregoing exclusion does not invalidate the indemnified
party’s insurance coverage.  The indemnification provisions set forth herein
shall survive termination of this Agreement.




.

Waiver.  Notwithstanding anything herein to the contrary, each party hereby
expressly waives any claim against the other to the extent recoverable by
insurance carried or required to be carried by the claimant hereunder.




ARTICLE

MISCELLANEOUS




.

Binding Obligation; Assignment.  This Agreement shall inure to the benefit of
and constitute a binding obligation upon the parties hereto and their respective
successors and assigns.  Subject to Article VI(G), no party may assign its
rights or delegate its duties hereunder without the prior written consent of the
other party, such consent not to be unreasonably withheld.




.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the matters set forth herein, and shall not be
changed, modified or amended, except by an instrument in writing after this date
signed by both of the parties hereto with the same formalities as the execution
of this Agreement.




.

Relief.  Company and Manager each shall be entitled to injunctive and other
equitable relief to enforce the provisions of this Agreement.




.

Competitive Activities.  Manager (and any Affiliate) may acquire, own, promote,
develop, operate and manage real property (or any one or more of the foregoing)
on its own behalf or on behalf of any other person or entity.  Manager (and any
Affiliate), notwithstanding the existence of this Agreement, may engage in any
activity it so chooses, whether such activity is competitive with the Properties
or Company or otherwise, without having or incurring any obligation to offer any
interest in such activities to Company.  Neither this Agreement nor any activity
undertaken pursuant hereto shall prevent Manager (and any Affiliate) from
engaging in such activities or require Manager (and any Affiliate) to permit
Company to participate in such activities, and, as a material part of the
consideration for Manager’s execution hereof, Company hereby waives,
relinquishes and reserves any such right or claim of participation.




.

Time Obligation.  Manager shall not be required to spend all of its time in the
performance of its duties hereunder, but, rather, shall spend such time as it
deems reasonably necessary for the business-like management of the Properties.




.

Notices.  Notices or other communications required or permitted to be given
hereunder shall be deemed duly made or given, as the case may be, if in writing,
signed by or on behalf of the person making or giving the same, and shall be
deemed completed upon the first to occur of receipt or two (2) days after
deposit in the United States mail, first class, postage prepaid, addressed to
the person or persons to whom such offer, acceptance, election, approval,
consent, certification, request, waiver, or notice is to be made or given, at
their respective addresses:




If to Company:

Hartman Richardson Tech Center, LLC

2909 Hillcroft

Suite 420

Houston, Texas 77057

Attention:  Office of General Counsel




If to Manager:

Hartman Income REIT Management, Inc.

2909 Hillcroft

Suite 420

Houston, Texas 77057

Attention:  Allen R. Hartman




or, in any case, at such other address as shall have been set forth in a notice
sent pursuant to the provisions of this paragraph.




.

Consents; Approval.  Wherever in this Agreement the consent or approval of a
party is required, such consent or approval shall not be withheld unreasonably
(except as expressly set forth herein to the contrary) and shall be deemed to
have been given if the party whose consent or approval is requested does not
notify in writing the party requesting such consent or approval otherwise within
ten (10) days after receipt of a written request for such consent or approval.




.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute one instrument.




.

Situs.  This Agreement and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to the conflict of laws provisions thereof.




.

Headings.  Article and section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and shall not be
construed in any way to define, limit, extend or describe the scope of any of
the provisions hereof.




.

Definitions.  The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The singular
shall include the plural, and the masculine gender shall include the feminine
and neuter, and vice versa, unless the context otherwise requires.




.

Severability; Invalidity.  Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions herein are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.




.

Additional Instruments, Acts.  Each of the parties hereto shall hereafter
execute and deliver such further instruments and do such further acts and things
as may be required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the provisions hereof.




.

Time.  Time is of the essence with respect to the dates set forth in this
Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written pursuant to due authority.







COMPANY:







HARTMAN RICHARDSON TECH CENTER, LLC,

a Texas limited liability company







By:

___________________________________

Louis T. Fox, III, Vice President




MANAGER:




HARTMAN INCOME REIT MANAGEMENT, INC.,

a Texas corporation







By:

________________________________________

Allen R. Hartman, President





























4





